DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
	The amendments filed on 07/11/2022 have been entered. Claims 1-14 remain pending in the application.

Response to Arguments
Applicant’s amendments to the claims have overcome each and every objection and 35 U.S.C. 112(b) rejection previously set forth in the Non-Final Office Action mailed 04/12/2022 (hereinafter NFOA0412).
Applicant’s arguments filed 07/11/2022 have been considered but are moot because of the new ground of rejection necessitated by Applicant’s amendments to the claims. See below for analysis of amended claims.

Claim Objections
Claim 11 is objected to because of the following informalities:  
Regarding Claim 11, the phrase “wherein measuring the current comprises measuring the current flowing on the electric circuit using a shunt resistor positioned on the electric circuit” is recited. Claim 11 depends upon Claim 8, which recites “a current” in two places, each of which refer to a different current. The phrase “on the electric circuit” in Claim 11 appears to point to the first current of Claim 8, and “using a shunt resistor positioned on the electric circuit” also appears to point to the first current of Claim 8, as well. While Examiner believes the meaning of this phrase is clear in context, Applicant should clarify this phrase by explicitly specifying “the current”, such as by enumerating the two currents in Claim 8 and referring to a specific enumerated current in dependent claims, or by rephrasing Claim 11 to read ‘wherein measuring the current flowing on the electric circuit comprises measuring the current flowing on the electric circuit using a shunt resistor positioned on the electric circuit’, to explicitly differentiate the first use of “the current” from the second current measurement in Claim 8.  
Appropriate correction is required.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 6, 8-10, 13 are rejected under 35 U.S.C. 103 as being unpatentable over Yamamoto (US PGPub No. US20180006340A1) in view of Morimoto (Japanese Patent Pub. No. JP2016225132A).

Regarding Claim 1,Yamamoto teaches a relay abnormality diagnosis system configured to diagnose an abnormality of a relay ([0006]: “a problem detection apparatus”, “The controller detects…whether or not the relay has a short circuit”) positioned on an electric circuit between a battery and a load (See Fig. 1, showing relay between battery and load), the relay abnormality diagnosis system comprising: 
a connector having a first end configured to electrically connect a current path parallel to the load at a point between the relay and the load and a second end connected to the current path (See Fig. 1, showing connection to current path parallel to load, connects between relay and load to current path); 
a…measurement circuit configured to measure each of (i)…the electric circuit between the battery and the relay (See Fig. 1, showing monitoring IC’s, measuring between battery and relay; [0008]: “The measurement circuit measures a voltage of the first circuit and a voltage of the second circuit.”; [0034]: “Each of the monitoring ICs 20a to 20c measures a voltage of each battery cell 3 and a voltage of each cell stack 2”; [0064]: “The third monitoring IC 20c includes an A/D converter 21c. The A/D converter 21c measures a voltage of each battery cell 3 of the cell stack 2.”) and (ii)…the current path (See Fig. 1, showing monitoring IC’s, measuring on current path; [0008]: “The measurement circuit measures a voltage of the first circuit and a voltage of the second circuit.”; [0062]: “The first monitoring IC 20a includes an A/D converter 21a. The A/D converter 21a measures…a voltage V1 of the first positive side monitoring line L11a and a voltage V3 of the first negative side monitoring line L12a.”; [0063]: “The second monitoring IC 20b includes an A/D converter 21b. The A/D converter 21b measures…a voltage V2 of the second positive side monitoring line L11b and a voltage V4 of the second negative side monitoring line L12b.”);  
a switch positioned on the current path and configured to switchably connect or disconnect the relay and the current measurement circuit (See Fig. 1, showing relays (i.e. switching elements) on current path, which connect or disconnect current measurement circuit; [0037]: “The controller 40 switches each of the relays Ry1 to Ry4 between the ON-state and the OFF-state.”); and 
a control circuit (See Fig. 1, showing controller) configured to: 
control a connection between the relay and the current measurement circuit via the switch ([0037]: “The controller 40 switches each of the relays Ry1 to Ry4 between the ON-state and the OFF-state.”), and 
diagnose an abnormality of the relay based on…input to the…measurement circuit over the current path and a measure[ment of]…the electric circuit (Abstract: “the controller detects, based on the voltage measured by the measurement circuit, whether or not the relay has a short circuit”; [0037]: “The controller 40 detects, based on the signals indicative of the voltage sent from the first monitoring IC 20a and the second monitoring IC 20b, an operation problem of the first charging inlet relay Ry1 and the second charging inlet relay Ry2, such as a short circuit caused by the first charging inlet relay Ry1 welded in the ON-state and by the second charging inlet relay Ry2 welded in the ON state. The controller 40 performs a failure diagnosis for the positive side monitoring circuit 11 and the negative side monitoring circuit 12, based on the signals indicative of the voltages sent from the first monitoring IC 20a and the second monitoring IC 20b.”).  
	Yamamoto does not explicitly teach a current measurement circuit configured to measure each of (i) a current flowing on the electric circuit between the battery and the relay and (ii) a current flowing on the current path and a resistor positioned on the current path and based on a current input to the current measurement circuit…and a measured current flowing on the electric circuit (Emphasis added by Examiner).
	Morimoto teaches a current measurement circuit configured to measure…a current flowing (Abstract: “current detection circuit 12”) and a resistor positioned on the current path (Fig. 1: resistor R in series with relay switch 21b) and based on a current input to the current measurement circuit…and a measured current flowing on the electric circuit ([0032]: “The CPU 11 implements functions including the abnormality determination unit 111 and the control signal generation unit 113 by executing a predetermined program. Also, various functions included in the abnormality determination unit 111, specifically, an initialization unit 201, a current value acquisition unit 202, a time measurement unit 203, a current value determination unit 204, a difference calculation unit 205, a difference determination unit 206, a flag setting unit 207, the time rise determination unit 208, the flag determination unit 209, and the cause determination unit 210…”; “a control signal is output to the drive device 13 by the control signal generation unit”).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Yamamoto include a current measurement circuit configured to measure each of (i) a current flowing on the electric circuit between the battery and the relay and (ii) a current flowing on the current path and a resistor positioned on the current path and based on a current input to the current measurement circuit…and a measured current flowing on the electric circuit (Emphasis added by Examiner), as taught by Morimoto. 
	Doing so would allow one to monitor current as opposed to the voltages taught in Yamamoto, both of which are common quantities known to characterize electric circuits and potential faults therein. Knowing the current specifically would allow one to compare the different current values along different paths, as voltage and current have different rules for parallel and serial arrangements. Using a resistor positioned on the current path would allow one to measure this current in a straightforward manner, similar to the function of common ammeters, which rely upon a precision resistor and an application of Ohm’s law. 

Regarding Claim 2, Yamamoto in view of Morimoto teaches the relay abnormality diagnosis system of claim 1, wherein the switch is configured to change a conduction state between the relay and the current measurement circuit (See Fig. 1, showing relays (i.e. switching elements) on current path, which connect or disconnect current measurement circuit; [0037]: “The controller 40 switches each of the relays Ry1 to Ry4 between the ON-state and the OFF-state.”).  

Regarding Claim 3, Yamamoto in view of Morimoto teaches the relay abnormality diagnosis system of claim 2, wherein, to diagnose the abnormality of the relay, the control circuit is configured to output a control signal for controlling the conduction state of the switch (See Fig. 1, showing relays (i.e. switching elements) on current path, which connect or disconnect current measurement circuit; [0037]: “The controller 40 switches each of the relays Ry1 to Ry4 between the ON-state and the OFF-state.”).

Regarding Claim 6, Yamamoto in view of Morimoto teaches the relay abnormality diagnosis system of claim 1, wherein, to diagnose the abnormality of the relay, the control circuit is configured to: 
calculate a difference value ([0100], [0108], [0127-0129],[0134-0138], each discussing difference calculations for measured values including from the current path and the electric circuit); and 
diagnose the abnormality of the relay based on the calculated difference value ([0037]: “The controller 40 performs a failure diagnosis for the positive side monitoring circuit 11 and the negative side monitoring circuit 12, based on the signals indicative of the voltages sent from the first monitoring IC 20a and the second monitoring IC 20b.”).  
Yamamoto does not explicitly teach between the measured current flowing on the electric circuit and the current input to the current measurement circuit from the resistor.
Ishikawa teaches between the measured current flowing on the electric circuit and the current input to the current measurement circuit from the resistor ([0085]: “a detecting switch SW1 disposed between the resistor R21 and the resistor R22”; [0108]: “the control circuit 20 determines whether the absolute value of the difference between the battery voltage VB1 and the battery voltage VB2 (|VB1-VB2|), which are read in S110 and S120, is smaller than the threshold value Vth for determining an abnormality”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Yamamoto to include between the measured current flowing on the electric circuit and the current input to the current measurement circuit from the resistor, as taught by Ishikawa.
Doing so would allow one to determine the difference in the current values, rather than the voltages taught in Yamamoto, in order to determine an abnormality, and achieve the goal of Yamamoto, Morimoto, and Ishikawa, which is to determine abnormalities or faults in relay arrangements.

Regarding Claim 8, Yamamoto teaches a relay abnormality diagnosis method comprising: 
measuring, by a…measurement circuit (See Fig. 1, showing monitoring IC’s, measuring between battery and relay; [0008]: “The measurement circuit measures a voltage of the first circuit and a voltage of the second circuit.”), each of (i)…an electric circuit between a battery and a relay positioned between the battery and a load ([0034]: “Each of the monitoring ICs 20a to 20c measures a voltage of each battery cell 3 and a voltage of each cell stack 2”; [0064]: “The third monitoring IC 20c includes an A/D converter 21c. The A/D converter 21c measures a voltage of each battery cell 3 of the cell stack 2.”), and (ii)…a current path connected to the electric circuit parallel to the load through a connector (See Fig. 1, showing monitoring IC’s, measuring on current path; [0008]: “The measurement circuit measures a voltage of the first circuit and a voltage of the second circuit.”; [0062]: “The first monitoring IC 20a includes an A/D converter 21a. The A/D converter 21a measures…a voltage V1 of the first positive side monitoring line L11a and a voltage V3 of the first negative side monitoring line L12a.”; [0063]: “The second monitoring IC 20b includes an A/D converter 21b. The A/D converter 21b measures…a voltage V2 of the second positive side monitoring line L11b and a voltage V4 of the second negative side monitoring line L12b.”), the current path having…a switch positioned thereon (See Fig. 1, showing relays (i.e. switching elements) on current path); 
switchably controlling, by a control circuit, a connection between a relay positioned on the electric circuit and the…measurement circuit, via the switch (See Fig. 1, showing relays (i.e. switching elements) on current path, which connect or disconnect current measurement circuit; [0037]: “The controller 40 switches each of the relays Ry1 to Ry4 between the ON-state and the OFF-state.”); and 
diagnosing, by the control circuit, an abnormality of the relay based on…input to the…measurement circuit over the current path and a measure[ment of]…the electric circuit (Abstract: “the controller detects, based on the voltage measured by the measurement circuit, whether or not the relay has a short circuit”; [0037]: “The controller 40 detects, based on the signals indicative of the voltage sent from the first monitoring IC 20a and the second monitoring IC 20b, an operation problem of the first charging inlet relay Ry1 and the second charging inlet relay Ry2, such as a short circuit caused by the first charging inlet relay Ry1 welded in the ON-state and by the second charging inlet relay Ry2 welded in the ON state. The controller 40 performs a failure diagnosis for the positive side monitoring circuit 11 and the negative side monitoring circuit 12, based on the signals indicative of the voltages sent from the first monitoring IC 20a and the second monitoring IC 20b.”).
Yamamoto does not explicitly teach a current measurement circuit and measuring…a current flowing and the current path having a resistor and based on a current input to the current measurement circuit…and a measured current flowing on the electric circuit (Emphasis added by Examiner).
	Morimoto teaches a current measurement circuit (Abstract: “current detection circuit 12”) and measuring…a current flowing (Abstract: “current detection circuit 12”) and the current path having a resistor (Fig. 1: resistor R in series with relay switch 21b) and based on a current input to the current measurement circuit…and a measured current flowing on the electric circuit ([0032]: “The CPU 11 implements functions including the abnormality determination unit 111 and the control signal generation unit 113 by executing a predetermined program. Also, various functions included in the abnormality determination unit 111, specifically, an initialization unit 201, a current value acquisition unit 202, a time measurement unit 203, a current value determination unit 204, a difference calculation unit 205, a difference determination unit 206, a flag setting unit 207, the time rise determination unit 208, the flag determination unit 209, and the cause determination unit 210…”; “a control signal is output to the drive device 13 by the control signal generation unit”).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Yamamoto to include a current measurement circuit and measuring…a current flowing and the current path having a resistor and based on a current input to the current measurement circuit…and a measured current flowing on the electric circuit (Emphasis added by Examiner), as taught by Morimoto.
Doing so would allow one to monitor current as opposed to the voltages taught in Yamamoto, both of which are common quantities known to characterize electric circuits and potential faults therein. Knowing the current specifically would allow one to compare the different current values along different paths, as voltage and current have different rules for parallel and serial arrangements. Using a resistor positioned on the current path would allow one to measure this current in a straightforward manner, similar to the function of common ammeters, which rely upon a precision resistor and an application of Ohm’s law.

Regarding Claim 9, Yamamoto in view of Morimoto teaches the relay abnormality diagnosis method of claim 8, wherein the switch is configured to change a conduction state between the relay and the current measurement circuit (See Fig. 1, showing relays (i.e. switching elements) on current path, which connect or disconnect current measurement circuit), and wherein switchably 3Application No.: 16/631,626Docket No.: LGCHEM 3.3F-2340 controlling the connection between the relay and the current measurement circuit comprises controlling the switch (See Fig. 1, showing relays (i.e. switching elements) on current path, which connect or disconnect current measurement circuit; [0037]: “The controller 40 switches each of the relays Ry1 to Ry4 between the ON-state and the OFF-state.”).  

Regarding Claim 10, Yamamoto in view of Morimoto teaches the relay abnormality diagnosis method of claim 9, wherein diagnosing the abnormality of the relay comprises outputting, by the control circuit, a control signal for controlling the conduction state of the switch ([0037]: “The controller 40 switches each of the relays Ry1 to Ry4 between the ON-state and the OFF-state.”; [0065]: “The first monitoring IC 20a and the second monitoring IC 20b change a path for measuring the voltage based on a signal from a mode switch 42 of the controller 40”).

Regarding Claim 13, Yamamoto in view of Morimoto teaches the relay abnormality diagnosis method of claim 8, wherein diagnosing the abnormality of the relay comprises: 
calculating a difference value ([0100], [0108], [0127-0129],[0134-0138], each discussing difference calculations for measured values including from the current path and the electric circuit); and 
diagnosing the abnormality of the relay based on the calculated difference value ([0037]: “The controller 40 performs a failure diagnosis for the positive side monitoring circuit 11 and the negative side monitoring circuit 12, based on the signals indicative of the voltages sent from the first monitoring IC 20a and the second monitoring IC 20b.”).
Yamamoto does not explicitly teach between the measured current flowing on the electric circuit and the current input to the current measurement circuit from the resistor.
Ishikawa teaches between the measured current flowing on the electric circuit and the current input to the current measurement circuit from the resistor ([0085]: “a detecting switch SW1 disposed between the resistor R21 and the resistor R22”; [0108]: “the control circuit 20 determines whether the absolute value of the difference between the battery voltage VB1 and the battery voltage VB2 (|VB1-VB2|), which are read in S110 and S120, is smaller than the threshold value Vth for determining an abnormality”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Yamamoto to include between the measured current flowing on the electric circuit and the current input to the current measurement circuit from the resistor, as taught by Ishikawa.
Doing so would allow one to determine the difference in the current values, rather than the voltages taught in Yamamoto, in order to determine an abnormality, and achieve the goal of Yamamoto, Morimoto, and Ishikawa, which is to determine abnormalities or faults in relay arrangements.

Claims 7 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Yamamoto (US PGPub No. US20180006340A1) in view of Morimoto (Japanese Patent Pub. No. JP2016225132A), further in view of Jankowski (U.S. PGPub No. US 20170047734 A1).

Regarding Claim 7, Yamamoto in view of Morimoto teaches the relay abnormality diagnosis system of claim 1.
Yamamoto does not explicitly teach wherein the current measurement circuit, the resistor, and the control circuit are positioned on a printed circuit board (PCB), and are interconnected through a circuit pattern.  
Jankowski teaches wherein the current measurement circuit, the resistor, and the control circuit are positioned on a printed circuit board (PCB), and are interconnected through a circuit pattern (See Figs. 1 and 2, showing all relevant components on a circuit board; [0027]: “The switch unit may be implemented as a semiconductor circuit”; [0028]: “Semiconductor switches are typically smaller than EMRs, thereby allowing to save valuable space on printed circuit boards.”; [0037]: “Semiconductor switches can be processed like ICs on printed circuit boards.”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Yamamoto to include wherein the current measurement circuit, the resistor, and the control circuit are positioned on a printed circuit board (PCB), and are interconnected through a circuit pattern, as taught by Jankowski.
Doing so would provide a cost effective and customizable platform upon which to connect the various elements.

Regarding Claim 14, Yamamoto in view of Morimoto teaches the relay abnormality diagnosis method of claim 8. 
Yamamoto does not explicitly teach wherein the current measurement circuit, the resistor, and the control circuit are positioned on a printed circuit board (PCB), and are interconnected through a circuit pattern.  
Jankowski teaches wherein the current measurement circuit, the resistor, and the control circuit are positioned on a printed circuit board (PCB), and are interconnected through a circuit pattern (See Figs. 1 and 2, showing all relevant components on a circuit board; [0027]: “The switch unit may be implemented as a semiconductor circuit”; [0028]: “Semiconductor switches are typically smaller than EMRs, thereby allowing to save valuable space on printed circuit boards.”; [0037]: “Semiconductor switches can be processed like ICs on printed circuit boards.”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Yamamoto to include wherein the current measurement circuit, the resistor, and the control circuit are positioned on a printed circuit board (PCB), and are interconnected through a circuit pattern, as taught by Jankowski.
Doing so would provide a cost effective and customizable platform upon which to connect the various elements.

Claims 4 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Yamamoto (US PGPub No. US20180006340A1) in view of Morimoto (Japanese Patent Pub. No. JP2016225132A), and further in view of Lee (U.S. PGPub No. US20150236501A1).

Regarding Claim 4, Yamamoto in view of Morimoto teaches the relay abnormality diagnosis system of claim 1, wherein the current measurement circuit is configured to measure the current flowing on the electric circuit (Yamamoto, See Fig. 1, showing monitoring IC’s, measuring between battery and relay; [0008]: “The measurement circuit measures a voltage of the first circuit and a voltage of the second circuit.”; [0034]: “Each of the monitoring ICs 20a to 20c measures a voltage of each battery cell 3 and a voltage of each cell stack 2”; [0064]: “The third monitoring IC 20c includes an A/D converter 21c. The A/D converter 21c measures a voltage of each battery cell 3 of the cell stack 2.”; Morimoto, Abstract: “current detection circuit 12”).
Yamamoto in view of Morimoto does not explicitly teach by using a shunt resistor positioned on the electric circuit.
Lee teaches by using a shunt resistor positioned on the electric circuit ([0009]: “a current measuring unit configured to measure a shunt current passing through the shunt resistor from the diagnosis current driving unit”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Yamamoto in view of Morimoto to include by using a shunt resistor positioned on the electric circuit, as taught by Lee. 
Doing so would allow one to, as taught by Lee in paragraph [0009]: “compare the shunt current measured in the current measuring unit with a threshold value, and operate the latch relay to return to the ON position when the shunt current is not more than the threshold value.”

Regarding Claim 11, Yamamoto in view of Morimoto teaches the relay abnormality diagnosis method of claim 8, wherein measuring the current comprises measuring the current flowing on the electric circuit (Yamamoto, See Fig. 1, showing monitoring IC’s, measuring between battery and relay; [0008]: “The measurement circuit measures a voltage of the first circuit and a voltage of the second circuit.”; [0034]: “Each of the monitoring ICs 20a to 20c measures a voltage of each battery cell 3 and a voltage of each cell stack 2”; [0064]: “The third monitoring IC 20c includes an A/D converter 21c. The A/D converter 21c measures a voltage of each battery cell 3 of the cell stack 2.”; Morimoto, Abstract: “current detection circuit 12”).
Yamamoto in view of Morimoto does not explicitly teach using a shunt resistor positioned on the electric circuit.
Lee teaches using a shunt resistor positioned on the electric circuit ([0009]: “a current measuring unit configured to measure a shunt current passing through the shunt resistor from the diagnosis current driving unit”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Yamamoto in view of Morimoto to include using a shunt resistor positioned on the electric circuit, as taught by Lee. 
Doing so would allow one to, as taught by Lee in paragraph [0009]: “compare the shunt current measured in the current measuring unit with a threshold value, and operate the latch relay to return to the ON position when the shunt current is not more than the threshold value.”

Claims 5 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Yamamoto (US PGPub No. US20180006340A1) in view of Morimoto (Japanese Patent Pub. No. JP2016225132A), and further in view of Lee (U.S. PGPub No. US20150236501A1), and further in view of Ishikawa (U.S. PGPub No. US20170288428A1).

Regarding Claim 5, Yamamoto in view of Morimoto, further in view of Lee teaches the relay abnormality diagnosis system of claim 4, wherein the relay is positioned between a positive terminal of the battery that is positioned on the electric circuit and the load (See Fig. 1, showing relay between positive terminal of battery and load).
Yamamoto does not explicitly teach and the shunt resistor is positioned between a negative terminal of the battery and the load.
Lee teaches and the shunt resistor is positioned between a…terminal of the battery and the load (See Fig. 1: showing shunt resistor positioned between battery and load).
Yamamoto in view of Morimoto, further in view of Lee, does not explicitly teach between a negative terminal of the battery and the load (Emphasis added by Examiner). 
	Morimoto additionally teaches a relay and resistor in series positioned between a negative terminal of a battery and a load, while being connected to a current measuring unit in Fig. 1.
	Ishikawa additionally teaches in paragraph [0108]: “In the subsequent S130, the control circuit 20 determines whether the absolute value of the difference between the battery voltage VB1 and the battery voltage VB2 (|VB1-VB2|), which are read in S110 and S120, is smaller than the threshold value Vth for determining an abnormality”, showing the utility of measuring voltages at different places within a circuit connected to a battery.
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Yamamoto in view of Morimoto, further in view of Lee to include between a negative terminal of the battery and the load (Emphasis added by Examiner), with the teachings of Ishikawa so that the shunt resistor would be located as close to ground as possible, as is known in the art. 
Doing so would allow one to, as taught by Morimoto [0013]: “Determin[e] whether the cause of the abnormal operation…based on a difference current”, (i.e. between different current measurements), and as taught by Lee [0030]: “the controller 35 may be configured to compare the shunt current measured in the current measuring unit with a threshold value. When the shunt current is not more than the threshold value, the controller 35 may be configured to operate the latch relay 20 to operate to the ON position.” 

Regarding Claim 12, Yamamoto in view of Morimoto, further in view of Lee teaches the relay abnormality diagnosis method of claim 11, wherein the relay is positioned between a positive terminal of a battery that is positioned on the electric circuit and a load (See Fig. 1, showing relay between positive terminal of battery and load)
Yamamoto does not explicitly teach and wherein measuring the current flowing on the electric circuit is performed using a shunt resistor that is positioned between a negative terminal of the battery and the load.
Lee teaches and wherein measuring the current flowing on the electric circuit is performed using a shunt resistor that is positioned between a…terminal of the battery and the load (See Fig. 1: showing shunt resistor positioned between battery and load; [0009]: “a current measuring unit configured to measure a shunt current passing through the shunt resistor from the diagnosis current driving unit”).
Yamamoto in view of Morimoto, further in view of Lee, does not explicitly teach between a negative terminal of the battery and the load (Emphasis added by Examiner). 
	Morimoto additionally teaches a relay and resistor in series positioned between a negative terminal of a battery and a load, while being connected to a current measuring unit in Fig. 1.
	Ishikawa additionally teaches in paragraph [0108]: “In the subsequent S130, the control circuit 20 determines whether the absolute value of the difference between the battery voltage VB1 and the battery voltage VB2 (|VB1-VB2|), which are read in S110 and S120, is smaller than the threshold value Vth for determining an abnormality”, showing the utility of measuring voltages at different places within a circuit connected to a battery.
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Yamamoto in view of Morimoto, further in view of Lee to include between a negative terminal of the battery and the load (Emphasis added by Examiner), with the teachings of Ishikawa so that the shunt resistor would be located as close to ground as possible, as is known in the art. 
Doing so would allow one to, as taught by Morimoto [0013]: “Determin[e] whether the cause of the abnormal operation…based on a difference current”, (i.e. between different current measurements), and as taught by Lee [0030]: “the controller 35 may be configured to compare the shunt current measured in the current measuring unit with a threshold value. When the shunt current is not more than the threshold value, the controller 35 may be configured to operate the latch relay 20 to operate to the ON position.” 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER J GASSEN whose telephone number is (571)272-4363. The examiner can normally be reached M-F 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ALESSANDRO AMARI can be reached on (571)272-2306. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHRISTOPHER J GASSEN/Examiner, Art Unit 2863    

/YOSHIHISA ISHIZUKA/Primary Examiner, Art Unit 2863